         Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
CENTER FOR BIOLOGICAL DIVERSITY,                )
et al.                                          )
                                                )
                 Plaintiffs,                    )
                                                )
        v.                                      )         No. 1:20-cv-00165-TNM
                                                )
DAVID BERNHARDT, in his official capacity )
as Secretary of the United States Department of )
the Interior, et al.,                           )
                                                )
                 Defendants,                    )
                                                )


                           STIPULATED SETTLEMENT AGREEMENT

          This Stipulated Settlement Agreement (“Agreement”) is entered into by and between

   Plaintiffs Center for Biological Diversity, Humane Society International, Humane Society of

   the United States, Born Free USA, and Natural Resources Defense Council, Inc. (collectively,

   “Plaintiffs”) and Defendants David Bernhardt, in his official capacity as Secretary of the United

   States Department of the Interior, and the United States Fish and Wildlife Service (“Service”)

   (collectively, “Defendants”), who, by and through their undersigned counsel, state as follows:

          WHEREAS, on July 15, 2015, the Center for Biological Diversity, Humane Society

   International, Humane Society of the United States, Born Free USA, and the International

   Fund for Animal Welfare submitted a petition pursuant to Section 4(a) of the Endangered

   Species Act (“ESA”), 16 U.S.C. § 1533(a), (“4(a) petition”) requesting that the Service list

   seven pangolin species (Chinese pangolin (Manis pentadactyla); Sunda pangolin (Manis

   javanica); Philippine pangolin (Manis culionensis); Indian pangolin (Manis crassicaudata);

   Tree pangolin (Manis tricuspis); Giant ground pangolin (Manis gigantea); and Long-tailed



                                                 1
      Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 2 of 9




pangolin (Manis tetradactyla)) (“seven pangolin species”) as threatened species or endangered

species;

       WHEREAS, on July 15, 2015, the Center for Biological Diversity, Humane Society

International, Humane Society of the United States, Born Free USA, and the International

Fund for Animal Welfare submitted a petition requesting that the Service issue a rule pursuant

to Section 4(e) of the ESA, 16 U.S.C. § 1533(e), (“4(e) petition”) to treat the seven pangolin

species as endangered species based on their similarity of appearance to the ESA listed

Temminck’s ground pangolin (Manis temminckii);

       WHEREAS, in accordance with 16 U.S.C. § 1533(b)(3)(A), the Service issued a “90-

day finding” in response to the 4(a) petition, in which the Service concluded that the petition

presented substantial information indicating that listing the seven pangolin species under the

ESA “may be warranted,” see 81 Fed. Reg. 14,058 (Mar. 16, 2016);

       WHEREAS, Plaintiffs sent a letter to Defendants dated November 13, 2019 stating

their intent to file suit to compel the Service to complete a “12-month finding” on the 4(a)

petition to list the seven pangolin species and to compel a response to their 4(e) petition;

       WHEREAS, on January 10, 2020, the Service responded to Plaintiffs’ November 13,

2019 letter;

       WHEREAS, on January 22, 2020, Plaintiffs filed a complaint in the above-captioned

action to compel the Service to complete these actions identified above by dates certain, see

Docket (“Dkt.”) 1 (“Complaint”);

       WHEREAS, Plaintiffs and Defendants (collectively, “the parties”), by and through

their authorized representatives, and without any admission or final adjudication of the issues

of fact or law with respect to Plaintiffs’ claims, have reached a settlement that they consider



                                              2
            Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 3 of 9




   to be a just, fair, adequate, and equitable resolution of the disputes set forth in Plaintiffs’

   complaint;

            WHEREAS, the parties agree that settlement of this action in this manner is in the

   public interest and is an appropriate way to resolve the dispute between them;

            NOW, THEREFORE, the parties hereby stipulate and agree as follows:

       1.       On or before June 1, 2021, the Service shall with respect to each of the seven

pangolin species either:

                   a. submit to the Office of the Federal Register a proposed, interim, or final rule

                       under ESA Section 4(e), 16 U.S.C. § 1533(e), with regard to that species; or

                   b. provide Plaintiffs a letter explaining why it is denying the 4(e) petition to

                       list that species due to similarity of appearance in whole or in part.

One letter or Federal Register document may address multiple species.

       2.       If the Service issues a proposed or interim rule under Paragraph 1.a. above, the

Service shall, on or before March 1, 2022, submit to the Office of the Federal Register a final rule,

affirmation of interim rule as final rule, or notice of withdrawal along with explanation with respect

to each of the seven pangolin species. One Federal Register document may address multiple

species.

       3.       On or before June 1, 2025, the Service shall review the status of the seven pangolin

species and submit to the Office of the Federal Register a determination as to whether the listing

of the seven species as threatened or endangered is: (a) not warranted; (b) warranted; or (c)

warranted but precluded by other pending proposals, pursuant to 16 U.S.C. § 1533(b)(3)(B).

       4.       The order entering this Agreement may be modified by the Court upon good cause

shown, consistent with the Federal Rules of Civil Procedure, by written stipulation between the

parties filed with and approved by the Court, or upon written motion filed by one of the parties


                                                  3
            Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 4 of 9




and granted by the Court. In the event that either party seeks to modify the terms of this

Agreement, including the deadlines specified in Paragraphs 1-3, or in the event of a dispute arising

out of or relating to this Agreement, or in the event that either party believes that the other party

has failed to comply with any term or condition of this Agreement, the party seeking the

modification, raising the dispute, or seeking enforcement shall provide the other party with notice

of the claim. The parties agree that they will meet and confer (either telephonically or in person)

at the earliest possible time in a good-faith effort to resolve the claim before seeking relief from

the Court. If the parties are unable to resolve the claim themselves, either party may seek relief

from the Court.

       5.       In the event that Defendants fail to meet a deadline specified in Paragraphs 1-3 and

have not sought to modify it, Plaintiffs’ first remedy shall be a motion to enforce the terms of this

Agreement, after following the dispute resolution procedures described above. This Agreement

shall not, in the first instance, be enforceable through a proceeding for contempt of court.

       6.       This Agreement requires only that the Service take the actions specified in

Paragraphs 1-3.     No provision of this Agreement shall be interpreted as, or constitute, a

commitment or requirement that Defendants take action in contravention of the ESA, the

Administrative Procedure Act (“APA”), or any other law or regulation, either substantive or

procedural. Nothing in this Agreement shall be construed to limit or modify the discretion

accorded to the Service by the ESA, the APA, or general principles of administrative law with

respect to the procedures to be followed in making any determination required herein, or as to the

substance of any determination required herein. To challenge any final determination issued in

accordance with this Agreement, Plaintiffs will be required to file a separate action, and

Defendants reserve the right to raise any applicable claims or defenses in response thereto.




                                                 4
            Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 5 of 9




       7.       Without waiving any defenses or making any admissions, Defendants agree to pay

Plaintiffs $16,000.00 in attorneys’ fees and costs. Plaintiffs agrees to accept the $16,000.00 from

Defendants in full satisfaction of any and all claims, demands, rights, and causes of action for any

and all attorneys’ fees and costs Plaintiffs reasonably incurred in connection with the above

captioned litigation through the signing of this Agreement.

       8.       Plaintiffs agree to furnish Defendants with the information necessary to effectuate

the $16,000.00 payment set forth by Paragraph 7. Payment will be made to the Center for

Biological Diversity by electronic funds transfer. Defendants agree to submit all necessary

paperwork for the processing of the attorneys’ fees award within fifteen (15) days from receipt of

the necessary information from Plaintiffs or from approval of this Agreement by the Court,

whichever is later. Defendants do not waive any right to contest fees and costs claimed by

Plaintiffs or Plaintiffs’ counsel in any future litigation or continuation of the present action.

       9.       No part of this Agreement shall have precedential value in any litigation or in

representations before any court or forum or in any public setting. No party shall use this

Agreement or the terms herein as evidence of what does or does not constitute a reasonable

timeline for making determinations regarding the listing of (pursuant either to 16 U.S.C. § 1533(a)

or 16 U.S.C. § 1533(e)) or designation of critical habitat for any species.

       10.      Nothing in this Agreement shall be construed or offered as evidence in any

proceeding as an admission or concession of any wrongdoing, liability, or any issue of fact or law

concerning the claims settled under this Agreement or any similar claims brought in the future by

any other party. Except as expressly provided in this Agreement, the parties do not waive or

relinquish any legal rights, claims, or defenses they may have. This Agreement is executed for the

purpose of settling Plaintiffs’ Complaint, and nothing herein shall be construed as precedent

having preclusive effect in any other context.


                                                   5
           Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 6 of 9




          11.   Nothing in this Agreement shall be interpreted as, or shall constitute, a requirement

that Defendants are obligated to pay any funds exceeding those available, or take any action in

contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable appropriations

law.

          12.   The parties agree that this Agreement was negotiated in good faith and it constitutes

a settlement of claims disputed by the parties. By entering into this Agreement, the parties do not

waive any legal rights, claims, or defenses, except as expressly stated herein. This Agreement

contains all of the terms of agreement between the parties concerning Plaintiffs’ Complaint and is

intended to be the final and sole agreement between the parties with respect thereto. The parties

agree that any prior or contemporaneous representations or understanding not explicitly contained

in this written Agreement, whether written or oral, are of no further legal or equitable force or

effect.

          13.   The undersigned representatives of each party certify that they are fully authorized

by the party or parties they represent to agree to the terms and conditions of this Agreement and

do hereby agree to the terms herein. Further, each party, by and through its undersigned

representative, represents and warrants that it has the legal power and authority to enter into this

Agreement and bind itself to the terms and conditions contained in this Agreement.

          14.   The terms of this Agreement shall become effective upon entry of an order by the

Court approving the Agreement.

          15.   Upon approval of this Agreement by the Court, all counts of Plaintiffs’ complaint

shall be dismissed with prejudice. Notwithstanding the dismissal of this action, however, the

parties hereby stipulate and respectfully request that the Court retain jurisdiction to oversee

compliance with the terms of this Agreement and to resolve any motions to modify such terms.

See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).


                                                  6
      Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 7 of 9




Dated: August 14, 2020                             Respectfully submitted,

/s/ Sarah Uhlemann                                 JEAN E. WILLIAMS
SARAH UHLEMANN                                     Deputy Assistant Attorney General
Center for Biological Diversity                    SETH M. BARSKY
2400 80th Street NW, #146                          Section Chief
Seattle, WA 98117                                  MEREDITH L. FLAX
Tel: (206) 327-2344                                Assistant Section Chief
E-mail: suhlemann@biologicaldiversity.org
                                                   /s/ Briena L. Strippoli
/s/ Nicholas Arrivo                                BRIENA L. STRIPPOLI
NICHOLAS ARRIVO                                    Trial Attorney
Humane Society of the United States                United States Department of Justice
1255 23rd Street NW, Suite 450                     Environment & Natural Resources Division
Washington, DC 20037                               Wildlife & Marine Resources Section
Tel: (202) 676-2339                                P.O. Box 7611
E-mail: narrivo@humanesociety.org                  Washington, D.C. 20044-7611
                                                   Tel: (202) 598-0412
Attorneys for Plaintiffs Center for Biological     Fax: (202) 305-0275
Diversity, Humane Society International,           E-mail: briena.strippoli@usdoj.gov
Humane Society of the United States, and Born
Free USA                                           Attorneys for Defendants

/s/ Stephen Zak Smith
STEPHEN ZAK SMITH
Natural Resources Defense Council
317 E Mendenhall St., Suite D
Bozeman, MT 59715
Tel: (406) 556-9305
E-mail: zsmith@nrdc.org

Attorney for Plaintiff Natural Resources Defense
Council, Inc.




                                            7
      Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 8 of 9




IT IS SO ORDERED.


Dated: ______________      Signed By: _____________________________
                                        Hon. Trevor N. McFadden
                                        United States District Court




                                    8
          Case 1:20-cv-00165-TNM Document 16 Filed 08/14/20 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2020, I electronically filed the foregoing Stipulated

Settlement Agreement with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record.


                                                    /s/ Briena L. Strippoli
                                                    BRIENA L. STRIPPOLI
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division
                                                    Wildlife & Marine Resources Section
                                                    P.O. Box 7611
                                                    Washington, D.C. 20044-7611
                                                    Tel: (202) 305-0339
                                                    Fax: (202) 305-0275
                                                    E-mail: briena.strippoli@usdoj.gov

                                                    Attorney for Defendants




                                                    9
